PER CURIAM: *
The Order of the district court affirming the bankruptcy court’s order denying Cadle Company’s motion for relief from judgment under Federal Rule of Civil Procedure 60(b), entered October 26, 2006, is affirmed for essentially the reasons given by the district court. The Order of the district court denying the motion to recuse and alternate motion to reassign appeal, entered September 7, 2006, is affirmed for essentially the reasons given by the district court.
*249AFFIRMED; ALL PENDING MOTIONS ARE DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.